DETAILED ACTION
This office action is in response to the amendment filed October 6, 2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s First Argument:  Objection to the drawings, specification, and claims should be withdrawn in view of current amendments to the specification and claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection of claims 1-7 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D348,349 Blackwell.
Regarding claim 1, Blackwell discloses a headgear (see all Figs.), comprising:
two disc portions (annotated Figs. 1 and 2, see below);
a headband providing an arcuate portion having two opposing ends and two support portions, one support portion fixed to and extending in an upward direction perpendicularly from each end of the arcuate portion (annotated Figs. 1 and 2; Examiner notes that although annotated Fig. 2 only shows one opposing end of the arcuate portion and one support portion on the right side of the headgear, the Description of the drawings indicates that there would be an opposing end and opposing support portion on the left side because the left side of the headgear is a mirror image of the right side of the headgear; Examiner further notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); 
annotated Figs. 1 and 2);
the headband so dimensioned and adapted to be worn laterally, ear to ear, of a human wearer so that each disc portion extends laterally away from a temple area of the human wearer (annotated Figs. 1 and 2).

    PNG
    media_image1.png
    1033
    864
    media_image1.png
    Greyscale

Regarding claim 4, Blackwell further discloses headgear wherein the headband is configured to be biased against each temple area (annotated Figs. 1 and 2).

Regarding claim 6, the headgear of Blackwell has been previously discussed (see above).  Under the principles of combination/anticipation, if a prior art device, in its normal and usual operation, would obvious perform the method claimed, then the method would be considered to be obvious/inherent by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process (see MPEP 2112.02).  In the instant case, Examiner respectfully asserts that headgear depicted in all Figs. of Blackwell would be capable of performing the process as claimed in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell (as applied to claim 1, above, regarding claim 2 and as applied to claims 1 and 6, above, regarding claim 7) in view of US Pub No. 2008/0222777 Schneider.
Regarding claim 2, Blackwell discloses headgear including the structures recited in claim 1, above.
Blackwell does not expressly disclose the headgear further comprising an indicia portion along an outward facing surface of each disc portion.
However, Schneider discloses a headgear (200 of Fig. 5) comprising an indicia portion along an outward facing surface of each disc portion (see Fig. 5).
Blackwell and Schneider teach analogous inventions in the field of headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure headgear of Blackwell to include indicia as taught by Schneider because Schneider teaches that this configuration is known in the art and beneficial for displaying enthusiasm for a preferred sports team of a wearer.

Regarding claim 7, the modified headgear of Blackwell (i.e. Blackwell in view of Schneider, as detailed above) has been previously discussed (see above).  Under the principles of combination/anticipation, if a prior art device, in its normal and usual operation, would obvious perform the method claimed, then the method would be considered to be obvious/inherent by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process (see MPEP 2112.02).  In the instant case, Examiner respectfully asserts that the headgear of Blackwell coupled with Schneider would be capable of performing the process as claimed in claim 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell (as applied to claim 1, above) in view of the Blog Entry entitled “How to Make Minnie Mouse Ears” retrieved at https://www.thesuburbanmom.com/2010/06/16/how-to-make-mickey-minnie-mouse-ears-for-a-party/ on January 7, 2021 and appended to this office action and referred to hereafter as “The Minnie Mouse Ears Blog.”
Regarding claim 3, Blackwell discloses headgear including the structures recited in claim 1, above.
Blackwell does not expressly disclose a headgear wherein the disc portions each have a diameter of approximately three and a half inches.
However, The Minnie Mouse Ears Blog discloses a headgear (see page 3 of 88) similar to that of Blackwell wherein the disc portions each have a diameter of approximately three and a half inches (see page 3 of 88).
Blackwell and The Minnie Mouse Ears Blog teach analogous inventions in the field of headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the disc portions of Blackwell to have a diameter of approximately three and a half inches as taught by The Minnie Mouse Ears Blog because The Minnie Mouse Ears Blog teaches that this configuration is known in the art and is an appropriate diameter for the ears of a Disney mouse ears headgear.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell in view of Schneider and in further view of The Minnie Mouse Ears Blog.
Regarding claim 5, Blackwell discloses a headgear, comprising:
two disc portions (annotated Figs. 1 and 2);
a headband providing an arcuate portion having two opposing ends and two support portions, one support portion fixed to and extending in an upward direction perpendicularly from each end of the arcuate portion (annotated Figs. 1 and 2; Examiner notes that although annotated Fig. 2 only shows one opposing end of the arcuate portion and one support portion on the right side of the headgear, the Description of the drawings indicates that there would be an opposing end and opposing support portion on the left side because the left side of the headgear is a mirror image of the right side of the headgear; Examiner further notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
the two support portions tangentially connect the two disc portions, respectively (annotated Figs. 1 and 2);
the headband dimensioned and adapted to be worn laterally, ear to ear, of a human wearer in such a way that each disc portion extends laterally away from a temple area of said human wearer (annotated Figs. 1 and 2);
the headband is configured to be biased against each temple area of said human wearer (annotated Figs. 1 and 2); and
Blackwell does not expressly disclose the headgear further comprising an indicia portion along an outward facing surface of each disc portion.
However, Schneider discloses a headgear (200 of Fig. 5) comprising an indicia portion along an outward facing surface of each disc portion (see Fig. 5).
Blackwell and Schneider teach analogous inventions in the field of headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure headgear of Blackwell to include indicia as taught by Schneider because Schneider teaches that this configuration is known in the art and beneficial for displaying enthusiasm for a preferred sports team of a wearer.
The modified invention of Blackwell (i.e. Blackwell in view of Schneider, as detailed above) does not expressly teach a headgear wherein the disc portions each have a diameter of approximately three and a half inches.
However, The Minnie Mouse Ears Blog discloses a headgear (see page 3 of 88) similar to that of Blackwell and Schneider wherein the disc portions each have a diameter of approximately three and a half inches (see page 3 of 88).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732